Citation Nr: 1423010	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for craniofacial fibrous dysplasia (CFD) with chronic headaches, from the initial grant of service connection.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from September 1999 to January 2004.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a February 2010 RO decision that implemented a November 2009 Board decision that granted service connection for CFD with chronic headaches, and initially assigned a noncompensable evaluation; effective from January 3, 2004, the day following the Veteran's discharge from service.  38 C.F.R. § 3.400(b)(2).  Following a VA (QTC) examination in October 2010, the RO assigned a 30 percent evaluation for the Veteran's CFD, effective from the same date.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran's CFD with chronic headaches is rated 30 percent disabling under Diagnostic Codes (DC) 5015-8100 by analogy to migraine headaches, based on the predominant impairment of chronic headaches.  (See DC 5015).  Under DC 8100, a 30 percent is assigned for characteristic prostrating attacks occurring on average of once a  month over the last several months.  A 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (emphasis added).  38 C.F.R. § 4.124a, DC 8100 (2013).  Thus, to be entitled to the next higher rating, the Veteran would have to show not only very frequent completely prostrating and prolonged attacks, but that her headaches were productive of severe economic inadaptability.  

In this case, while the evidence shows that the Veteran reportedly now suffers from severe, frequent, incapacitating migraine headaches four to five times a month that last two to three days, and more frequent headaches that are not as severe or as incapacitating (see October 2013 letter from VA neurologist), the record does not indicate whether her headaches are productive of severe economic inadaptability.  

In this regard, the record showed that since her discharge from service in 2004, the Veteran earned a bachelor's degree in 2010, and enrolled in a Master's degree program in 2010, with the stated intent to be a teacher.  The record also showed that the Veteran worked part-time as a waitress while earning her bachelor's degree and part-time as a tutor while pursuing a Master's degree.  (See October 2010 VA psychiatric examination report).  While the Veteran advised VA in March 2014, that she reduced her enrollment to 3/4 time for the Fall 2012 and Spring 2013 semesters, the evidence of record does not indicate whether she completed her Master's degree, nor does it include any information concerning her current employment status or economic situation.  Without this information, the Board is unable to determine the impact that her headaches have on her economic adaptability.  

Furthermore, the Board notes that a VA medical report from a treating physician, which included a description of the severity of the Veteran's headaches, was received in November 2013, prior to certification of the appeal to the Board.  However, it does not appear that the Veteran's claim was addressed in light of the additional evidence, as there was neither a subsequent adjudication nor a supplemental statement of the case (SSOC).  Therefore, on remand, the AMC must provide the Veteran and her representative with an SSOC addressing the evidence relevant to the issue on appeal.  38 C.F.R. § 19.31(b)(1).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The Veteran should be asked to provide an up-to-date employment statement so that VA can verify any time lost from work due to her migraine headaches and the effect they have on her ability to carry out her employment duties.  If special concessions were made by her employer because of her headaches, this information is also needed.  

The Veteran should also provide an up-to-date statement concerning the status of her post graduate education, such as, whether she has completed her studies or, if still enrolled, how many credits she needs to graduate and whether she is engaged in any type of work-study program, internship, etc.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of her service-connected headaches.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examination should include any diagnostic tests or studies deemed necessary for an accurate assessment.  The examiner should comment on whether the Veteran's migraine headaches cause any prostrating attacks, and, if so, the frequency of such attacks.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  

3.  After the requested development has been completed, the AMC should review all the evidence of record, including the VA medical report received in November 2013, and readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

